 



EXHIBIT (10)-17
AGREEMENT
     THIS AGREEMENT (the “Agreement”) is made this 1st day of April 2002, by and
among The Banc Corporation, a Delaware corporation (the “Company”), The Bank, an
Alabama banking corporation (the “Bank”), and Chris Gossett, an individual
resident of Alabama residing at 105 Autumn Place, Birmingham, AL 35242 (the
“Employee”).
RECITALS:
     WHEREAS, the Company desires to provide the Employee certain protection in
the event of a change in control of the Company on the terms and conditions
hereinafter set forth;
     NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
and agreements hereinafter set forth, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto, intending to be legally bound, do
hereby agree as follows:
     1. Change of Control.
     (a) If Employee’s employment with the Company shall be terminated by
Employee for Good Reason by providing a Notice of Termination to the Company,
the Employee shall be entitled to the following:
          (i) the Company shall pay the Employee in cash with fifteen days of
the Termination Date an amount equal of all Accrued Compensation and the Pro
Rata Bonus;
          (ii) the Company shall pay to the Employee in cash at the end of each
of the twelve consecutive months following the Termination Date an amount equal
to one-twelfth of the sum of the Base Amount plus the Bonus Amount plus all
benefits and all Director’s fees, including retainers, to which the Employee
would be entitled for the same period, or within 30 days, at the Employee’s
option, a lump sum equal to the present value of the payments due under this
Section 1(a)(ii); provided, however, that such lump sum amount shall be reduced
to its net present value assuming an interest rate equal to six percent (6%) and
12 equal monthly payments commencing on the Termination Date;
          (iii) the restrictions on any outstanding incentive awards (including
stock options) granted to the Employee under any Company’s stock option plan,
Company stock option plan, or under any other incentive or deferred compensation
plan or arrangement shall lapse and such incentive or deferred compensation
award shall become 100% vested, all stock options and stock appreciation rights
granted to the Employee shall be immediately exercisable and shall be 100%
vested. The period in which Employee may exercise any option granted shall be
the full term of such option.
     (b) The Employee shall not be required to mitigate the amount of any
payment provided for in this Agreement by seeking other employment or otherwise,
and no such payment shall be offset or reduced by the amount of any compensation
or benefits provided to the Employee in any subsequent employment.

 



--------------------------------------------------------------------------------



 



     (c) The severance pay and benefits provided for in this Section 1 shall be
in lieu of any other severance or termination pay to which the Employee may be
entitled under any Company severance or termination plan, program, practice or
arrangement. The Employee’s entitlement to any other compensation or benefits
shall be determined in accordance with the Company’s employee benefit plans and
other applicable programs, policies and practices then in effect.
     2. Trade Secrets. The Employee shall not, at any time, either during the
term of his employment or after the Termination Date, use or disclose any Trade
Secrets of the Company, except in fulfillment of his duties as the Employee
during his employment, for so long as the pertinent information or data remain
Trade Secrets, whether or not the Trade Secrets are in written or tangible form.
     3. Successors: Binding Agreement.
     (a) This Agreement shall be binding upon and shall inure to the benefit of
the Company, its Successor and Assigns and the Company shall require any
Successors and Assigns to expressly assume and agree to perform this Agreement
in the same manner and to the same extent that the Company would be required to
perform it if no such succession or assignment had taken place.
     (b) Neither this Agreement nor any right or interest hereunder shall be
assignable or transferable by the Employee, his beneficiaries or legal
representatives, except by will or by the laws of descent and distribution. This
Agreement shall inure to the benefit of and be enforceable by the Employee’s
legal personal representative.
     4. Notice. For the purposes of this Agreement, notices and all other
communications provided for in the Agreement (including the Notice of
Termination) shall be in writing and shall be deemed to have been duly given
when personally delivered or sent by certified mail, return receipt requested,
postage prepaid, addressed to the respective addresses last given by each party
to the other, provided that all notices to the Company shall be directed to the
attention of the Board of Directors with a copy to the Secretary of the Company.
All notices and communications shall be deemed to have been received on the date
of delivery thereof.
     5. Settlement of Claims. The Company’s obligation to make the payments
provided for in this Agreement and to otherwise perform its obligations
hereunder shall not be affected by any circumstances, including, without
limitation, any set-off, counterclaim, recoupment, defense or other right which
the Company may have against the Employee or others. The Company may, however,
withhold from any benefits payable under this Agreement all federal, state, city
or other taxes as shall be required pursuant to any law or governmental
regulation or ruling.
     6. Modification and Waiver. No provisions of this Agreement may be
modified, waived or discharged unless such waiver, modification or discharge is
agreed to in writing and signed by the Employee and the Company. No waiver by
any party hereto at any time of any breach by the other party hereto of, or
compliance with, any condition or provision of this

 



--------------------------------------------------------------------------------



 



Agreement to be performed by such other party shall be deemed a waiver of
similar or dissimilar provisions or conditions at the same or at any prior or
subsequent time.
     7. Governing Law. This Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of Alabama without giving
effect to the conflict of laws principles thereof. Any action brought by any
party to this Agreement shall be brought and maintained in a court of competent
jurisdiction in the State of Alabama.
     8. Severability. The provisions of this Agreement shall be deemed
severable, and the invalidity or unenforceability of any provision shall not
affect the validity or enforceability of the other provisions hereof.
     9. Entire Agreement. This Agreement constitutes the entire agreement
between the parties hereto and supersedes all prior agreements, if any,
understandings and arrangements, oral or written, between the parties hereto
with respect to the subject matter hereof.
     10. Headings. The headings of Sections herein are included solely for
convenience of reference and shall not control the meaning or interpretation of
any of the provisions of this Agreement.
     11. Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument.
     12. Definitions. For purposes of this Agreement, the following terms shall
have the following meanings:
     (a) “Accrued Compensation” shall mean an amount which shall include all
amounts earned or accrued through the Termination Date but not paid as of the
Termination Date including without limitation, (i) base salary and
(ii) reimbursement for reasonable and necessary expenses incurred by the
Employee on behalf of the Company during the period ending on the Termination
Date.
     (b) “Base Amount” shall mean the greater of the Executive’s annual base
salary (i) at the rate in effect on the Termination Date or (ii) at the highest
rate in effect at any time during the ninety day period prior to the Change in
Control, and shall include all amounts of his base salary that are deferred
under the qualified and non-qualified employee benefit plans of the Company or
any other agreement or arrangement.
     (c) “Bonus Amount” shall mean the greater of (i) the most recent annual
bonus paid or payable to the Executive, or, if greater, the annual bonus paid or
payable for the year ended prior to the fiscal year during which a Change in
Control occurred, or (ii) the average of the annual bonuses paid or payable
during the three full fiscal years ended prior to the Termination Date or, if
greater, the three full fiscal years ended prior to the Change in Control (or,
in each case, such lesser period for which annual bonuses were paid or payable
to the Executive).

 



--------------------------------------------------------------------------------



 



     (d) A “Change in Control” shall mean the occurrence during the term of this
agreement of any of the following events:
          (i) An acquisition (other than directly from the Company) of any
voting securities of the Company (the “Voting Securities”) by any “Person” (as
the term person is used for purposes of Section 13(d) or 14(d) of the Securities
Exchange Act of 1934 (the “1934 Act”) immediately after which such Person has
“Beneficial Ownership” (within the meaning of Rule 13d-3 promulgated under the
1934 Act) of 20% or more of the combined voting power of the Company’s then
outstanding Voting Securities; provided, however, that in determining whether a
Change in Control has occurred, Voting Securities which are acquired in a
“Non-Control Acquisition” (as hereinafter defined) shall not constitute an
acquisition which would cause a Change in Control. A “Non-Control Acquisition”
shall mean an acquisition by (A) an employee benefit plan (or a trust forming a
part thereof) maintained by (x) the Company or (y) any corporation or other
Person of which a majority of its voting power or its equity securities or
equity interest is owned directly or indirectly by the Company (a “Subsidiary”),
(B) the Company or any 80% owned subsidiary, or (C) any Person in connection
with a “Non-Control Transaction” (as hereinafter defined).
          (ii) The individuals who, as of the date of this Agreement, are
members of the Board (the “Incumbent Board”) cease for any reason to constitute
at least two-thirds of the Board; provided, however, that if the election, or
nomination for election by the Company’s stockholders, of any new director was
approved by a vote of at least two-thirds of the Incumbent Board, such new
director shall, for purposes of this Agreement, be considered as a member of the
Incumbent Board; provided, further, that no individual shall be considered a
member of the Incumbent Board if such individual initially assumed office as a
result of either an actual or threatened “Election Contest” (as described in
Rule 14a-11 promulgated under the 1934 Act) or other actual or threatened
solicitation of proxies or consents by or on behalf of a Person other than the
Board (a “Proxy Contest”) including by reason of any agreement intended to avoid
or settle any Election Contest or Proxy Contest; or
          (iii) Approval by stockholders of the Company of:
               a) A merger, consolidation or reorganization involving the
Company, unless
                    (1) the stockholders of the Company, immediately before such
merger, consolidation or reorganization, own, directly or indirectly,
immediately following such merger, consolidation or reorganization, at least
two-thirds of the combined voting power of the outstanding voting securities of
the corporation resulting from such merger or consolidation or reorganization
(the “Surviving Corporation”) in substantially the same proportion as their
ownership of the Voting Securities immediately before such merger, consolidated
or reorganization, and

 



--------------------------------------------------------------------------------



 



                    (2) the individuals who were members of the Incumbent Board
immediately prior to the execution of the agreement providing for such merger,
consolidation or reorganization constitute at least two-thirds of the members of
the board of directors of the Surviving Corporation.
(A transaction described in the immediately preceding clauses (1) and (2) shall
herein be referred to as a “Non-Control Transaction. “)
                    (3) A complete liquidation or dissolution of the Company; or
                    (4) An agreement for the sale or other disposition of all or
substantially all of the assets of the Company to any Person.
          (iv) Notwithstanding anything contained in this Agreement to the
contrary, if the Employee’s employment is terminated prior to a Change in
Control and the Employee reasonably demonstrates that such termination (A) was
at the request of a third party who has indicated an intention or taken steps
reasonably calculated to effect a Change in Control and who effectuates a Change
in Control (a “Third Party”) or (B) otherwise occurred in connection with, or in
anticipation of, a Change in Control which actually occurs, then for all
purposes of this Agreement, the date of a Change in Control with respect to the
Employee shall mean the date immediately prior to the date of such termination
of the Employee’s employment.
     (e) “Good Reason” shall mean the occurrence within one year after a Change
in Control of any of the events or conditions described in subsections
(i) through (vii) hereof:
          (i) a change in the Employee’s status, title, position or
responsibilities (including reporting responsibilities) which, in the Employee’s
reasonable judgment, represents an adverse change from his status, office,
title, position or responsibilities as in effect at any time within 90 days
preceding the date of a Change in Control or at any time thereafter; the
assignment to the Employee of any duties or responsibilities which, in the
Employee’s reasonable judgment, are inconsistent with his status, office, title,
position or responsibilities as in effect at any time within 90 days preceding
the date of a Change in Control or at any time thereafter; any removal of the
Employee from, or failure to reappoint or reelect him to, any such status,
office, title, position or responsibility, or any other change in condition or
circumstances that in the Employee’s reasonable judgment makes it materially
more difficult for the Employee to carry out the duties and responsibilities of
his office that existed at any time within 90 days preceding the date of a
Change in Control or at any time thereafter;
          (ii) a reduction in the Employee’s base salary or any failure to pay
the Employee any compensation or benefits to which he is entitled within five
days of the date due;
          (iii) Employer requiring the Employee to be based at any place outside
a 30-mile radius from the executive offices occupied by the Employee immediately
prior to a Change in Control, except for reasonably required travel on
Employer’s business which is not materially greater than such travel
requirements prior to the Change in Control;

 



--------------------------------------------------------------------------------



 



          (iv) the failure by the Company to (A) continue in effect (without
reduction in benefit level and/or reward opportunities) any material
compensation or employee benefit plan in which the Employee was participating at
any time within ninety days preceding the date of a Change in Control or at any
time thereafter, unless such plan is replaced with a plan that provides
substantially equivalent compensation or benefits to the Employee or (B) provide
the Employee with compensation and benefits, in the aggregate, at least equal
(in terms of benefit levels and/or reward opportunities) to those provided for
under each other employee benefit plan, program and practice in which the
Employee was participating at any time within 90 days preceding the date of a
Change in Control or at ay time thereafter;
          (v) the insolvency, or the filing by any person or entity, including
the Company, of a petition for bankruptcy of the Company, or other relief under
any other moratorium or similar law, which petition is not dismissed within
60 days;
          (vi) any material breach by Employer of this Agreement;
          (vii) any purported termination of the Employee’s employment for Cause
by Employer which does not comply with the terms of this Agreement; or
Any event or condition described in clause (i) through (vii) above which occurs
prior to a Change in Control but which the Employee reasonably demonstrates
(A) was at the request of a Third Party, or (B) otherwise arose in connection
with, or in anticipation of, a Change in Control which actually occurs, shall
constitute Good Reason for purposes of this Agreement, notwithstanding that it
occurred prior to the Change in Control. The Employee’s right to terminate his
employment for Good Reason shall not be affected by his incapacity due to
physical or mental illness.
     (f) “Notice of Termination” shall mean a written notice of termination from
the Employee which specifies an effective date of termination, indicates the
specific termination provision in this Agreement relied upon, and sets forth in
reasonable detail the facts and circumstances claimed to provide a basis for
termination of the Employee’s employment under the provision of indicated.
     (g) “Successors and Assigns” shall mean a person, corporation or other
entity acquiring all or substantially all the assets and business of the Company
(including this Agreement), whether by operation of law or otherwise.
     (h) “Termination Date” shall mean the date specified in the Notice of
Termination.
     (i) “Trade Secrets” shall mean any information, including but not limited
to technical or non-technical data, a formula, a pattern, a compilation, a
program, a device, a method, a technique, a drawing, a process, financial data,
financial plans, product plans, information on customers, or a list of actual or
potential customers or suppliers, which: (i) derives economic value, actual or
potential, from not being generally known to, and not being readily
ascertainable

 



--------------------------------------------------------------------------------



 



by proper means by, other persons who can obtain economic value from its
disclosure or use, and (ii) is the subject of efforts that are reasonable under
the circumstances to maintain its secrecy.
[Remainder of Page Intentionally Left Blank]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Company has caused this Agreement to he executed
and its seal to be affixed hereunto by its officers thereunto duly authorized,
and the Employee has signed and sealed this Agreement, effective as of the date
first above written.

            THE BANC CORPORATION
      By:   /s/ James A. Taylor, Jr.         Its: President                THE
BANK
      By:   /s/ David R. Carter         Its: EVP/CFO                EMPLOYEE:
      /s/ Chris Gossett                  

 